   HEATHER E. WILLIAMS, #122664
 1 Federal Defender
   LINDA ALLISON, #179741
 2 Assistant Federal Defender
   KEVIN G. MIGHETTO
 3 Certified Student Attorney
   Designated Counsel for Service
 4 801 “I” Street, 3rd Floor
   Sacramento, CA 95814
 5
   Attorney for Defendant
 6 CHARLES DOLLAR

 7

 8
                                         UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-PO-00299-CKD
12
                                     Plaintiff,          STIPULATION AND ORDER TO CONTINUE
13                                                       STATUS CONFERENCE
                              v.
14                                                       DATE: November 13, 2018
     CHARLES DOLLAR,                                     TIME: 9:00 a.m.
15                                                       COURT: Hon: Carolyn K. Delaney
                                    Defendant.
16

17

18

19                                                   STIPULATION
20          Defendant CHARLES DOLLAR, by and through his counsel of record, Assistant Federal
21 Defender LINDA ALLISON, and plaintiff United States of America, by and through its counsel of

22 record, Special Assistant United States Attorney ERIC J. CHANG, hereby stipulate as follows:

23          1.       By previous order, the Court scheduled a status conference on November 13, 2018, at
24 9:00 a.m. By this stipulation, the parties now jointly move to continue the status conference to January

25 9,

26 / / /

27 / / /

28 / / /

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE        1
      STATUS CONFERENCE
 1 ///

 2   2019, at 10:00 a.m. This will allow the parties additional time to review discovery and prepare.

 3 IT IS SO STIPULATED.

 4

 5 Dated: October 16, 2018                               HEATHER E. WILLIAMS
                                                         Federal Defender
 6
                                                            /s/ Linda Allison________________
 7                                                          LINDA ALLISON
                                                            Assistant Federal Defender
 8                                                          Attorney for Defendant
 9                                                          CHARLES DOLLAR

10

11
     Dated: October 16, 2018                                /s/ Linda Allison for
12                                                          ERIC J. CHANG
                                                            Special Assistant U.S. Attorney
13                                                          Attorney for Plaintiff

14                                                          By agreement via email
15

16                                             FINDINGS AND ORDER

17          IT IS SO ORDERED, that the status conference currently scheduled for November 13, 2018 at

18 9:00 a.m. is continued to January 9, 2019 at 10:00 a.m.

19

20 Dated: October 17, 2018

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      2
      STATUS CONFERENCE
